t c summary opinion united_states tax_court paul parisi petitioner v commissioner of internal revenue respondent docket no 26257-13s filed date paul parisi pro_se lauren b epstein and randall b childs for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’ sec_2011 federal_income_tax the issues for decision are whether a withdrawal of dollar_figure from petitioner’s individual_retirement_account was a taxable_distribution and if so whether petitioner is liable for the additional tax on the distribution under sec_72 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in california at the time he filed the petition petitioner a high school teacher was laid off from his job in barstow california at the end of the school year he remained unemployed until sometime in in petitioner who wa sec_50 years old at the time of trial respondent adjusted petitioner’s miscellaneous_itemized_deductions because after adjustments to petitioner’s gross_income the aggregate amount of those deductions did not exceed the floor of sec_67 the adjustment to petitioner’s miscellaneous_itemized_deductions is a computational matter the resolution of which depends on our disposition of the two disputed issues identified above withdrew dollar_figure from an individual_retirement_account ira he had with charles schwab co inc charles schwab in petitioner started pursuing certifications in software programs offered by adobe systems inc adobe that year he took two online exams called visual communication using adobe photoshop c sec_5 offered by a company called certiport neither of which he passed in he passed this exam and received a certificate recognizing him as an adobe certified associate in visual communication using adobe photoshop c sec_5 petitioner also took various online computer training courses at valencia college and piedmont community college in and the skills petitioner developed through his online education helped him obtain a teaching position in florida where he was employed at the time of trial charles schwab issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the form 1099-r reported that he had received a dollar_figure distribution from his ira petitioner timely filed hi sec_2011 income_tax return but did not report the distribution discussion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioner does not contend that sec_7491 should shift the burden here and the record establishes that he did not satisfy the sec_7491 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 requirements consequently petitioner bears the burden_of_proof as to any disputed factual issue see rule a under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to the income item petitioner has not raised any reasonable dispute with respect to the accuracy of the information_return consequently the burden of production with respect to the income did not shift to respondent under sec_6201 ii ira distribution includible in gross_income we first address whether the ira distribution is includible in petitioner’s gross_income for the tax_year respondent argues that petitioner failed to establish that any portion of the distribution is nontaxable subject_to certain exceptions amounts distributed from an ira are includible in a taxpayer’s gross_income as provided in sec_72 sec_408 petitioner who admits to receiving the ira distribution in has neither at trial we ordered both parties to file posttrial opening briefs petitioner failed to do so argued nor established that an exception applies accordingly the distribution is includible in the calculation of petitioner’s taxable_income iii sec_72 additional tax we now address whether petitioner is liable for the additional tax on the ira distribution imposed by sec_72 petitioner who wa sec_50 years old at the time of trial argues that the exception for qualified_higher_education_expenses under sec_72 applies to him respondent argues that petitioner failed to establish that he had qualified_higher_education_expenses for for the reasons set forth below we agree with respondent sec_72 imposes a additional tax on the taxable_amount of an early distribution from a qualified_retirement_plan as defined in sec_4974 a distribution is early if made to an employee who has not attained age sec_72 among other exceptions not here relevant a taxpayer may be able to reduce the amount of an early distribution from an ira that is subject_to the additional tax by the amount of a taxpayer’s qualified_higher_education_expenses paid in the year of the early distribution sec_72 qualified the term qualified_retirement_plan includes an individual_retirement_account described in sec_408 sec_4974 the sec_72 higher education exception applies only to qualified continued higher education expenses paid in a year other than the year of an early ira distribution do not reduce the amount of the early distribution subject_to the additional tax see id lodder-beckert v commissioner tcmemo_2005_162 in general qualified_higher_education_expenses means qualified_higher_education_expenses as defined in sec_529 for education furnished to the taxpayer the taxpayer’s spouse or any child of the taxpayer or the taxpayer’s spouse at an eligible_educational_institution sec_72 these include tuition fees books supplies and equipment sec_529 in the case of an individual who is an eligible_student as defined in sec_25a for any academic period the term also includes reasonable costs for the period as determined under the qualified_tuition_program for room and board while attending an eligible_educational_institution sec_529 in general the term eligible_student means with respect to any academic period a student who is enrolled at least half time in a degree or certificate program at an eligible institution_of_higher_education see sec_529 sec_25a u s c sec_1091 continued plans that meet the sec_7701 definition of an individual_retirement_plan ie individual_retirement_accounts and individual retirement annuities petitioner argues that he had qualified_higher_education_expenses because he was pursuing adobe certifications in however petitioner failed to introduce any evidence that he was actually enrolled in an eligible_educational_institution in while petitioner took two online adobe certification exams that year he offered no testimony or other evidence specifying what courses he took if any to prepare for these exams furthermore with the exception of a printout from certiport’s web site showing that an adobe certified associate exam voucher costs dollar_figure petitioner neither specified nor substantiated education-related expenses for tuition fees supplies or equipment for at trial petitioner suggested that his rent payments constitute qualified_higher_education_expenses however since nothing in the record indicates that petitioner was enrolled at least half time in an eligible_educational_institution in we cannot conclude that he was an eligible_student under sections this undated document is of no help to petitioner given the absence of evidence that he was enrolled in any courses in in contrast petitioner was able to produce numerous documents evidencing that he took technology courses offered by valencia college and piedmont community college in and even if petitioner had specified the amounts of his expenses pertaining to this coursework which he did not those expenses would not reduce the amount of the early distribution subject_to the sec_72 additional tax because they were not incurred in e b i and 25a b consequently petitioner’ sec_2011 rent payments do not constitute room and board under sec_529 accordingly we hold that petitioner did not have qualified_higher_education_expenses under sec_72 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent because petitioner failed to substantiate any expenses for education for we need not decide whether adobe’s online certification training program constitutes an eligible_educational_institution under sec_72 and sec_529
